USCA11 Case: 20-11683      Date Filed: 06/24/2021    Page: 1 of 5



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-11683
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:20-cv-00139-WFJ-PRL

KENYA JAROD FRANKLIN,

                                                               Plaintiff-Appellant,

                                      versus

MARION COUNTY JAIL,
OCALA COMMUNITY CARE INC.,
Medical Provider,
V. VELEZ-DIAZ,
M.L.S.,
T. WOOTEN,
P.T.P.,
BILLY WOODS,
High Sheriff of Marion County Sheriff's Office,

                                                             Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (June 24, 2021)
          USCA11 Case: 20-11683       Date Filed: 06/24/2021    Page: 2 of 5



Before WILSON, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Plaintiff Kenya Franklin, a Florida prisoner proceeding pro se, appeals the

district court’s dismissal without prejudice of his 42 U.S.C. § 1983 civil complaint

for failure to exhaust administrative remedies under the Prisoner Litigation Reform

Act (“PLRA”). Because the district court erred in sua sponte dismissing the

complaint, we vacate the court’s ruling and remand for further proceedings.

                                       FACTS

      Plaintiff filed suit claiming that prison medical staff violated his Eighth

Amendment right to be free of cruel and unusual punishment when they were

deliberately indifferent to his serious medical needs. In making this claim,

Plaintiff utilized the district court’s Civil Rights Complaint Form, which requires

the prisoner-complainant to answer questions concerning his place of confinement,

previous lawsuits, the parties involved, the legal claim asserted, the factual basis

for the claim, the relief requested, and, of pertinence here, “exhaustion of

administrative remedies.” The latter question indicates the need to exhaust

remedies before filing a civil action concerning jail conditions and states that the

claim could be dismissed if the administrative grievance process was not

completed.

      Plaintiff left that question blank. The district court reviewed the complaint


                                           2
          USCA11 Case: 20-11683        Date Filed: 06/24/2021    Page: 3 of 5



form, and, apparently noticing the lack of a response to this question, sua sponte

dismissed the complaint without prejudice, indicating that Plaintiff had failed to set

forth what steps he had taken to exhaust his remedies in this complaint.

      Plaintiff filed a motion for reconsideration before the district court, stating

that “Everything in my civil complaint has been addressed at institutional level

from 8-23-19 to this very date and time, and over a year before (Oct. 2018 to 7-3-

19).” Plaintiff attached several documents to this motion, including several

medical request forms and a complaint made to the Sheriff. Unfortunately,

however, on the same date he filed the motion for reconsideration, Plaintiff filed a

notice of appeal from the district court’s order dismissing his complaint. For that

reason, the district court denied Plaintiff’s motion for reconsideration, noting that

the court lacked jurisdiction to consider Plaintiff’s motion while the present appeal

was pending.

                                    DISCUSSION

      On appeal, Plaintiff asserts that the district court erred in dismissing his

complaint. While Plaintiff’s pro se appellate brief lacks clarity, Plaintiff refers to

the steps he took to obtain medical care, asserts that the defendants withheld

documents memorializing Plaintiff’s efforts, and states that he had “sought for

months . . . to get proper treatment, proper medications and documents from

defendants.” Accordingly, we construe the brief as arguing that the district court


                                           3
          USCA11 Case: 20-11683        Date Filed: 06/24/2021    Page: 4 of 5



erred in dismissing his complaint based on his presumed failure to exhaust

remedies. In reviewing a district court’s dismissal of a § 1983 action for failure to

exhaust available administrative remedies, we review de novo the court’s

interpretation and application of the exhaustion requirement. Johnson v. Meadows,

418 F.3d 1152, 1155 (11th Cir. 2005).

      Under § 1915A, a court must review, before docketing, a prisoner’s civil

complaint and dismiss the complaint if it “is frivolous, malicious, or fails to state a

claim upon which relief may be granted.” 28 U.S.C. § 1915A(a)–(b). Under

§ 1997e(a), “[n]o action shall be brought with respect to prison conditions under

[§ 1983], or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). However, “failure to exhaust is an affirmative

defense” and “inmates are not required to specially plead or demonstrate

exhaustion in their complaints.” Jones v. Bock, 549 U.S. 199, 216 (2007). “A

complaint may be dismissed if an affirmative defense, such as failure to exhaust,

appears on the face of the complaint,” but “[o]therwise, exhaustion and other

affirmative defenses must be raised in a responsive pleading.” Bingham v.

Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011).




                                           4
          USCA11 Case: 20-11683      Date Filed: 06/24/2021    Page: 5 of 5



      Here, the face of the complaint did not demonstrate that Plaintiff had failed

to exhaust his claims. The district court therefore erred in sua sponte dismissing

Plaintiff’s complaint for lack of exhaustion. Accordingly, we vacate the district

court’s dismissal and remand for further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                         5